AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


between


HARRIS & HARRIS GROUP, INC.


and


CHARLES E. HARRIS


As Amended and Restated for Code Section 409A Effective January 1, 2005,
but actually on August 2, 2007



--------------------------------------------------------------------------------


 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This is an AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), between
HARRIS & HARRIS GROUP, INC. (the “Company”), a New York corporation, and CHARLES
E. HARRIS (the “Executive”) , which is generally effective August 2, 2007,
except where a January 1, 2005 effective date is otherwise specified.
 
W  I  T  N  E  S  S  E  T  H  T  H  A  T:
 
WHEREAS, the Executive is currently serving as Chairman and Chief Executive
Officer of the Company, pursuant to an Amended and Restated Employment
Agreement, dated as of October 14, 2004 (the “Prior Agreement”); and
 
WHEREAS, the Company and the Executive wish to amend the Prior Agreement to
bring it into clear compliance with Internal Revenue Code (the "Code") Section
409A effective January 1, 2005 to avoid a 20% additional income tax assessment
against employee due to certain compensation items provided for hereunder.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
 
1.    Employment. The Company shall employ the Executive, and the Executive
shall be employed by the Company, for the Period of Employment provided in
paragraph 3(a) below and upon the other terms and conditions set forth in this
Agreement.
 
2.    Position and Responsibilities: During the Period of Employment, the
Executive shall:
 
(a)    Serve as the Chairman and Chief Executive Officer of the Company;
 
(b)    Be responsible for the general management of the affairs of the Company
and all its subsidiaries, reporting directly to the Board of Directors of the
Company (the “Board”);
 
(c)    Serve as a member of the Board for the period for which he is and shall
from time to time be elected or reelected; and
 
(d)    Serve, if elected, as President of the Company and as an officer and
director of any subsidiary or affiliate of the Company.
 
3.    Terms and Duties
 
(a)    Commencement of Period of Employment. The Executive's employment
hereunder shall continue, subject to earlier termination in accordance with the
terms of this Agreement, until Executive's Mandatory Retirement Date under the
Harris & Harris Group, Inc. Executive Mandatory Retirement Plan and Program
("EMRP"), including all extensions.
 

--------------------------------------------------------------------------------


 
 (b)    End of Period of Employment. Effective January 1, 2005, the following
rule shall apply to determine when the Period of Employment ends: The Period of
Employment shall end upon the first of the following to occur: Executive's
death, in accordance with notice from the Company during disability in as
provided in Section 6, on the date specified in notice from the Company to the
Executive that his employment is being terminated as a Without Cause Termination
or as a Termination for Cause (as defined in Section 8(d)), on the date
specified in notice from the Executive to the Company as a Constructive
Discharge or as a voluntary termination of employment other than Constructive
Discharge. Further, the Period of Employment under this Agreement shall not
extend beyond the time period specified in 3(a) above. Notwithstanding the
forgoing, the Period of Employment shall be considered to end for purposes of
Sections 8 and 10 on the last day on which the Employee performs services for
the Company (or any other entity considered a single employer with the Company
under Section 414(b) or (c) of the Code) substantially on his regular, full-time
schedule, if on that date both the Company and the Employee reasonably
anticipate that (i) no further services will be performed thereafter, or (ii)
the level of bona fide services performed after that date (as an employee or
independent contractor, but not including service as a member of the Board of
Directors of the Company) will permanently decrease to no more than 20% of the
average level of bona fide services performed over the previous 36 months, or on
such later date on which the parties first reasonably anticipate service has
reduced in such manner. The Executive's Period of Employment will not be
considered to be terminated while the Executive is on military leave, sick leave
or other bona fide leave of absence if the leave does not exceed six months. If
a bona fide leave of absence extends beyond six months, a termination of the
Period of Employment will be deemed to occur on the first day after the end of
such six month period. The Compensation Committee of the Board of Directors will
determine whether a Termination of Employment has occurred based on all relevant
facts and circumstances, in accordance with Treasury Regulation §1.409A-1(h).
 
(b)    Duties. While employed by the Company, (except for illness or incapacity
and vacation periods) the Executive shall perform and discharge well and
faithfully the duties which the Board may assign to him from time to time. The
Executive shall not, without the prior consent of the Board, engage in any
business activity for which he is compensated unrelated to the Company’s
business; provided, however, the foregoing shall not be deemed to prohibit the
Executive from devoting time to his personal investments or from continuing the
activities he had been engaged in at the time this Agreement is entered into
with respect to his then personal investments. The Executive shall be permitted
to perform and discharge his duties from any location.
 
4.    Compensation. For all services rendered by the Executive in any capacity
during the Period of Employment, including, without limitation, services as an
executive, officer, director or member of any committee of the Company or of any
subsidiary, affiliate or division of the Company, the Company shall compensate
the Executive as described in paragraphs (a) through (g) below. For purposes of
this Section 4, the term “Board” shall mean either the Board of Directors of the
Company or a committee of the Board of Directors (i.e., the Compensation
Committee of the Board of Directors).
 
(a)    Base Salary. During the Period of Employment, the Company shall pay the
Executive a fixed salary (the “Base Salary”) at an annual rate of not less than
$202,980 effective October 19, 1999. On January 1, 2001, and on each January 1
thereafter during the Period of Employment, the Base Salary shall be increased
so that the new Base Salary equals the product of the Base Salary in effect on
the immediately preceding December 31 times the quotient obtained by dividing A
by B, where:
 
- 2 -

--------------------------------------------------------------------------------


 
“A is the Consumer Price Index, All Urban Consumers (CPI-U), U.S. City of
Average for All Items (standard reference base period 1982-84 = 100) (the
“CPI”), as published during the September immediately preceding the January 1
with respect to which the increased Base Salary is being computed; and
 
B is the CPI as published during the September twelve months prior to the
September referred to in “A” above. If during the Period of Employment, the
United States Bureau of Labor Statistics (the “Bureau”) ceases publication of
the CPI, the calculations required hereby shall thereafter be made using the
consumer price index published by the Bureau (or any successor agency of the
federal government) that is most nearly equivalent to the CPI.”
 
(b)    Discretionary Base Salary Increases. At any time or from time to time
during the Period of Employment, the Board may increase the Base Salary to an
amount exceeding the Base Salary determined pursuant to paragraph 3(a) above.
Following any such discretionary increase in the Base Salary, the Board may or
may not maintain the Base Salary at that increased level (or further increase
the Base Salary beyond that level). But in no event shall the Base Salary in
effect for any portion of the Period of Employment be an annual amount less than
the amount determinable in accordance with paragraph 3(a) above as if no
discretionary increases had been made.
 
(c)    Incentive Compensation. Executive acknowledges that in 2006, the Board
terminated the Company's incentive compensation Employee Profit Sharing Plan
(the “Profit Sharing Plan”), and replaced it, effective for performance in 2006
and later years, with the Harris & Harris Group, Inc 2006 Equity Incentive Plan.
 
(d)    Additional Benefits. In addition, the Executive shall be entitled to
participate in all compensation or employee benefit plans or programs, and to
receive all benefits, perquisites, and emoluments for which any salaried
employees are eligible under any plan or program, now or hereafter established
and maintained by the Company for salaried employees (which shall be comparable
to those provided to senior officers of other comparable companies), to the
extent permissible under the general terms and provisions of such plans or
programs and in accordance with the provisions thereof, including group
hospitalization, health, dental care, life or other insurance, tax-qualified
pension, savings, thrift and profit-sharing plans, termination pay programs,
sick-leave plans, travel or accident insurance, disability insurance, auto
allowance or auto lease plans, and executive contingent compensation plans,
including, without limitation, capital accumulation programs and stock purchase,
restricted stock or stock option plans. Specifically, but without limitation,
the Company shall furnish the Executive, with (1) cash reimbursement for the
cost of term life insurance for the benefit of the Executive’s designated
beneficiary in the amount of at least $2,000,000, (2) supplemental uninsured
medical reimbursement plan coverage of $10,000 for expenses incurred by the
Executive or his covered dependents which are not covered by the Company’s group
hospitalization, health and dental care insurance plans, provided that this
$10,000 limit shall be increased so that on a cumulative basis, such limit
equals the product of $10,000 multiplied times the quotient (the “CPI Factor”)
obtained by dividing the CPI published during the most recent September by the
CPI published for September, 1999, (3) disability insurance (through an
insurance carrier and/or self-insured by the Company) for the benefit of the
Executive providing for continuation of 100% of his Base Salary for the period
specified in the insured long term disability coverage in force in August, 2007,
and (4) long-term care insurance (through an insurance carrier) for the benefit
of the Executive and his spouse in an amount reasonable expected to cover daily
expenses of $250 (subject to cost of living adjustments) the Executive and his
spouse may each incur with respect to long-term care. After an event of a Change
of Control (as defined in the Amended and Restated Severance Compensation
Agreement effective as of August 2, 2007, by and between the Company and the
Executive), the disability insurance referred to in clause (3) above shall be
provided through an insurance carrier. If such disability insurance is provided
to the Executive at any time though an insurance carrier, then at the
Executive’s election, the Company shall increase the Executive’s Base Salary in
an amount equal to the premium payments due with respect to such insurance and
the Executive shall thereafter be responsible for making the premium payments
for such coverage.
 
- 3 -

--------------------------------------------------------------------------------


 
(e)    Perquisites. The Company shall also furnish the Executive, without cost
to him, with (1) a Company-owned or leased automobile which will be replaced
with a new automobile every four years, provided that the Executive may select
the automobile and, if the value of the automobile selected by the Executive is
greater than $40,000 times the CPI Factor (for purposes of this clause (1) only,
the CPI Factor shall be based on the CPI published for September, 1991 rather
than for September, 1999), the Executive shall pay to the Company, each month
during which he shall have use of the automobile, the difference between the
monthly market rental of the vehicle being furnished to the Executive and the
monthly market rental of an automobile with a value of $40,000 times the CPI
Factor; and (2) membership in one health club (including the cost of a personal
trainer), one luncheon club, and one social or country club of the Executive’s
choosing. The Company shall also reimburse the Executive annually for the cost
of (1) an annual physical examination of the Executive by a physician selected
by the Executive, and (2) personal financial, investment or tax advice, not to
exceed $5,000 times the CPI Factor per annum. Any reimbursable amount for the
cost of personal financial, investment or tax advice not utilized in a year
shall be available to reimburse the Executive for such costs incurred in a prior
or subsequent year. The Executive shall properly document such costs for federal
income taxation purposes to preserve any deduction for such reimbursements to
which the Company may be entitled.
 
(f)    Deferred Compensation. This Section 4(f) shall be applicable January 1,
2005. The Company maintains a supplemental executive retirement plan (the
“SERP”), as amended and restated (also previously documented by the Company as
the "Deferred Compensation Agreement"), for the benefit of the Executive. Under
the SERP, the Company shall cause an amount equal to one-twelfth of the
Executive’s current Base Salary to be credited each month (a “Monthly Credit”)
to a special account maintained for this purpose on the books of the Company for
the benefit of the Executive (the “SERP Account”). The SERP Account shall be
credited and debited to reflect the deemed investment returns, losses and
expenses attributed to such deemed investments and reinvestments in accordance
with the terms of the SERP in effect from time to time. The Executive’s benefit
under the SERP shall equal the balance in the SERP Account and such benefit
shall always be 100% vested (i.e., not forfeitable). One or more payments equal
to the balance of the SERP Account shall be made to the Executive in accordance
with the provisions of the separate Amended and Restated SERP dated August 2,
2007. The Company shall establish a rabbi trust for the purpose of accumulating
funds to satisfy the obligations incurred by the Company pursuant to this
paragraph 4(f). Each time the Company credits a Monthly Credit to the SERP
Account, the Company shall make a corresponding dollar contribution to the
trust. The Executive’s rights to benefits pursuant to this paragraph 4(f) shall
be no greater than those of a general creditor of the Company. The Executive’s
benefits pursuant to this paragraph 4(f) may not be anticipated, alienated,
pledged, encumbered or subject to attachment, garnishment, levy, execution, or
other legal or equitable process. If the Board determines that the investment of
the rabbi trust assets in mutual funds will cause the Company to fail to comply
with certain statutory asset holding requirements, such assets shall be invested
in U.S. Government securities to the extent necessary to meet the statutory
requirements.
 
- 4 -

--------------------------------------------------------------------------------


 
(g)    Office Equipment. During the Period of Employment, the Company shall
provide the Executive with state of the art communication and office equipment
for use at a residence of the Executive’s choice.
 
(h)    Vacation. In each calendar year during the Period of Employment, the
Executive shall be entitled to not less than 1½ days of an annual vacation for
each full year of employment with the Company (e.g., for 2007, the Executive
shall be entitled to not less than 36 vacation days).
 
5.    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable travel or other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement,
including, without limitation, routine and necessary costs of maintaining the
automobile (including garage space) provided to the Executive by the Company
pursuant to paragraph 4(e) above, subject to the Executive’s presentation of
appropriate vouchers in accordance with such procedures as the Company may from
time to time establish for senior officers and to preserve any deductions for
federal income taxation purposes to which the Company may be entitled.
 
6.    Disability. This Section 6 is applicable effective January 1, 2005.
 
(a)    In the event of the disability of the Executive during the Period of
Employment, the Company shall, subject to the provisions of the next following
sentence, continue to pay to the Executive the compensation provided in
paragraph 4 above during the period of his disability. But if the Executive’s
disability continues until the Executive becomes entitled to receive the
proceeds of the disability insurance described in paragraph 4(d) above, or after
180 days of the disability benefit if the benefit is fully self-funded, the
Company may, at its election, terminate the Period of Employment, in which event
the Company’s obligation to make payments under paragraph 4 shall cease, except
for (1) unpaid continuation of Base Salary disability benefits, (2) Monthly
Credits to the SERP Account through the effective date of termination, and (3)
retirement benefits as described in paragraph 10 below. However, the benefits
described in paragraph 4(d) and the perquisites described in paragraph 4(e)
shall continue to be provided for a period of ten years, except that the Company
shall only continue to provide the automobile described in paragraph 4(d) for
six months following termination of the Period of Employment and then allow the
Executive to assume (without any continuing obligations under the lease, if any,
on the part of the Company) the Company’s rights and obligations to lease or
purchase such automobile (to the extent any lease is so assumable) or to
purchase such automobile at its then book value.
 
- 5 -

--------------------------------------------------------------------------------


 
(b)    During the period the Executive is receiving payments, either under
paragraph 6 or under the disability insurance described in paragraph 4(d) above,
to the extent that he is physically and mentally able to do so, he shall furnish
information and assistance to the Company and, upon a reasonable request in
writing by the Board from time to time, he shall make himself available to the
Company to undertake reasonable assignments consistent with the dignity,
importance, and scope of his prior position with the Company and his physical
and mental health. During the first six months of disability, the Executive
shall report directly to the Board. If the Company fails to make a payment or
provide a benefit required under paragraph 6(a), the Executive’s obligation to
furnish information and assistance and undertake assignments shall terminate.
 
(c)    If the Executive’s disability continues until the Executive becomes
entitled to receive the proceeds of the disability insurance described in
paragraph 4(d) above, or after 180 days of the disability benefit if fully
self-funded, then beginning January 1, 2010, the Company shall also pay to the
Executive or his wife, if he predeceases her, for a period of three years, the
Base Salary amount that existed at the time disability began. Such Base Salary
amount shall be paid by the Company in 36 monthly installments.
 
(d)    If the Executive dies prior to the date he becomes entitled to receive
the proceeds of the disability insurance described in paragraph 4(d) above, or
after 180 days of the disability if the disability benefit is fully self-funded,
then the Company shall pay his wife, if she survives him, for a period of two
years beginning in the month following the date of the Executive's death, the
Base Salary amount that existed at the onset of the disability in the form of a
death benefit. Such Base Salary amount shall be paid by the Company in 24
monthly installments commencing in the month following the Executive’s death.
 
(e)    As used in this Agreement, the term “disability” shall mean the Executive
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or the Executive is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the participant's employer.
 
7.    Death. If the Executive dies during the Period of Employment, the
Executive’s designated beneficiary shall be entitled to receive the proceeds of
any life or other insurance or other death benefit program provided pursuant to
paragraph 4(d) above in accordance with the provisions thereof, and the Period
of Employment and the Company’s obligation to make payments under paragraph 4
(except for payment of SERP benefits already accrued as provided in paragraph
4(f)) shall cease as of the date of death, except (1) for earned (through the
date of death) but unpaid Base Salary or disability benefits, (2) Monthly
Credits to the SERP Account through the date of death, and (3) retirement
benefits as described in paragraph 10 below. The Company shall pay the
Executive’s wife, if she survives him, for a period of two years the Base Salary
amount that existed at the time of death in the form of a death benefit,
provided that this benefit will not be paid if the Executive is already entitled
to salary continuation under paragraph 6(d) above. Such Base Salary amount shall
be paid by the Company in 24 monthly installments commencing in the month
following the Executive’s death.
 
- 6 -

--------------------------------------------------------------------------------


 
8.    Effect of Termination of Employment. This Section 8 shall be applicable
effective January 1, 2005.
 
(a)    If the Period of Employment hereunder terminates because of either a
Without Cause Termination or Constructive Discharge, the Executive shall be
entitled to (1) earned (through the effective date of the termination) but
unpaid Base Salary, (2) Monthly Credits to the SERP Account through the
effective date of the termination and (3) retirement benefits as described in
paragraph 10 below. In addition, if the Period of Employment is terminated
because of either a Without Cause Termination or Constructive Discharge, the
Company shall, as liquidated damages or severance pay, or both, pay to the
Executive (or to his estate if he dies before all payments are made) two times
his Base Salary in effect at the time of such termination of the Period of
Employment, which payments shall be made as follows: ½ year of base salary shall
be paid six months and one day after the termination of the Period of
Employment, and the remaining 1½ years of Base Salary shall be paid in 18
monthly installments commencing in the month following the date the first
payment is made. In addition, benefits described in paragraph 4(d), the
perquisites described in paragraph 4(e) and the communication and office
equipment described in paragraph 4(g) shall continue to be provided for
twenty-four months, except that the Company shall only continue to provide the
automobile allowance described in paragraph 4(e) for six months following such
termination and then the Executive may assume (without any continuing
obligations under the lease, if any, on the part of the Company) the Company’s
rights and obligations to lease or purchase such automobile (to the extent any
lease is so assumable) or to purchase such automobile at its then book value and
except that the Company shall continue to provide communication and office
equipment to the Executive for only 18 months. To the extent any benefit under
4(d), (e) or (g) is determined to be deferred compensation under Code Section
409A, such benefit shall not be paid or provided until the day six months and
one day after termination of the Period of Employment, and then all payments
that would have been made during such six month period had this payment delay
rule not been in effect shall be made on that payment date.
 
(ii)    To the extent that the Executive is entitled to receive cash
compensation that is (or would be, if any elective deferral were disregarded)
subject to federal income taxation in respect of any other employment or a
consulting position with another company before all compensation provided for in
this Section 8(a) is paid, the payments to be made pursuant to this paragraph
8(a) shall be correspondingly reduced by such cash compensation and, to the
extent that benefits of the kind required by this paragraph 8(a) to be continued
are payable in respect of such other employment or consulting position, such
benefits provided by the other Company shall be deemed the primary coverage for
purposes of coordination of benefits and avoiding duplication of benefits.
However, at no time shall such benefits of a kind described herein, be less than
those required by this paragraph 8(a) or paragraphs 4(d) and 4(e).
 
(b)    If the Period of Employment hereunder terminates because of a Termination
for Cause, the Executive shall receive: (1) earned (through the effective date
of termination) but unpaid Base Salary, and (2) monthly credits to the SERP
Account through the effective date of the termination of the Period of
Employment, but no other payments (except the SERP benefit as provided in
paragraph 4(f)) shall be made, or benefits provided, by the Company.
 
- 7 -

--------------------------------------------------------------------------------


 
(c)    Notwithstanding anything to the contrary in this Agreement, if the Period
of Employment hereunder terminates because the Executive has reached his
Mandatory Retirement Date under the EMRP including any extensions, the Executive
shall receive: (1) earned (through the effective date of termination) but unpaid
Base Salary, (2) Retirement Benefits under Section 10, (3) the monthly credit to
the SERP Account through the effective date of the termination, and (4) any
benefits to which the Executive may be entitled pursuant to the Employee
Mandatory Retirement Benefits Plan, subject to the terms of that Plan, shall be
payable to the Executive, but no other payments (except payment under the SERP
deferred compensation as provided in paragraph 4(f)) shall be made, or benefits
provided, by the Company.
 
(d)    If the Period of Employment hereunder terminates due to the Executive's
voluntary termination of the Period of Employment other than on account of
Constructive Discharge, death, disability, or termination under the EMRP, the
Executive shall receive: (1) earned (through the effective date of termination)
but unpaid Base Salary, (2) the Monthly Credit to the SERP Account through the
effective date of the termination of the Period of Employment, and (3) the
Retirement Benefits under Section 10, but no other payments (except the SERP
benefit as provided in paragraph 4(f)) shall be made, or benefits provided, by
the Company.
 
(e)    As used in this Agreement:
 
(1)    “Termination for Cause” means a termination of the Period of Employment
by the Company, by written notice to the Executive, specifying the event relied
upon for such termination, because of the Executive’s serious, willful
misconduct in respect of his duties under this Agreement, including, without
limitation, conviction of a felony or for perpetration of a common law fraud
which has resulted in material economic damage to the Company or any of its
subsidiaries or affiliates. If the Executive’s misconduct can be cured, a
Termination for Cause shall not occur until the Executive fails to so cure
within 30 days from delivery to the Executive of a written demand by the Company
that he do so, which demand shall specify the misconduct being relied upon for
termination pursuant to this paragraph 8(c)(1).
 
(2)    “Constructive Discharge” means a termination of the Period of Employment
by the Executive because of (A) a failure of the Company to fulfill its
obligations under this Agreement in any material respect, including any failure
to elect or reelect or to appoint or reappoint the Executive to the offices of
Chairman of the Company and its Chief Executive Officer or as a member of the
Board or other material change by the Company in the functions, duties, or
responsibilities of the Executive’s position with the Company which would reduce
the ranking or level, dignity, responsibility, importance, or scope of such
position, or (B) any assignment or reassignment by the Company of the Executive
to a place of employment other than the Company’s headquarters, (which shall be
located in New York, New York, or other location of the Executive’s choosing). A
Constructive Discharge shall apply to any case in which the Company shall have
failed to remedy within 30 days from delivery to the Company of a written demand
by the Executive that it do so, which demand shall specify the circumstances
being relied upon for termination pursuant to this paragraph 8(c)(2).
 
- 8 -

--------------------------------------------------------------------------------


 
(3)    “Without Cause Termination” means a termination of the Period of
Employment by the Company other than because of disability or expiration of the
Period of Employment and other than a Termination for Cause. The exercise by the
Company or the Executive, as the case may be of a right to terminate the Period
of Employment under this paragraph 8(c) shall not abrogate the rights and
remedies of the terminating party in respect of the circumstances giving rise to
such termination.
 
9.    Other Duties of Executive During and After Period of Employment.
 
(a)    The Executive shall, upon reasonable notice, during or after the Period
of Employment, furnish such information as may be in his possession to, and
cooperate with the Company, as the Company may reasonably request in connection
with the analysis, negotiation, and settlement of any pending claims and any
litigation in which the Company or any of its subsidiaries or affiliates, is, or
may become, a party.
 
(b)    The Executive recognizes and acknowledges that all information pertaining
to the affairs, business, or clients of the Company or any of its subsidiaries
or affiliates, as such information may exist from time to time, is confidential
information and is a unique and valuable asset of the Company, access to and
knowledge of which are essential to the performance of the Executive’s duties
under this Agreement. The Executive shall not, during the Period of Employment
or thereafter, except to the extent reasonably necessary in the performance of
his duties under this Agreement, divulge to any person, firm, association,
corporation or governmental agency, any information concerning the affairs,
business, clients, or customers of the Company or any of its subsidiaries or
affiliates (except such information as it is required by law to be divulged to a
government agency), or make use of any such information for his own purposes or
for the benefit of any person, firm, association or corporation (except the
Company or its subsidiaries or affiliates) and shall use his best efforts to
prevent the disclosure of any such information by others. All records,
memoranda, letters, books, papers, reports, accountings, experience or other
data, and other records and documents relating to the business of the Company or
any of its subsidiaries or affiliates, whether made by the Executive or
otherwise coming into his possession, are confidential information and are, and
shall be, and shall remain the property of the Company.
 
(c)    During the Period of Employment and for a one year period thereafter in
the event of (1) a Termination for Cause, (2) a termination of the Period of
Employment by the Executive that is not a Constructive Discharge, or (3) the
disability of the Executive, the Executive shall not:
 
Make any statement or perform any act intended to advance an interest of any
existing or prospective competitor of the Company or any of its subsidiaries or
affiliates in any way that will injure an interest of the Company or any of its
subsidiaries or affiliates in its relationship and dealings with existing or
potential clients, customers or brokers or to do any act that is disloyal to the
Company or inconsistent with the Company’s interests or in violation of any
provision of this Agreement.
 
(d)    The Company’s obligation to make payments under paragraph 4, other than
the SERP benefits described in paragraph 4(f), shall cease upon any violation of
the provisions of paragraph 9 which is not inadvertent and which has resulted in
material economic damage to the Company or any of its subsidiaries.
 
- 9 -

--------------------------------------------------------------------------------


 
10.    Retirement Benefits. At the termination of Executive’s Period of
Employment with the Company, the Executive, his spouse and dependents shall be
entitled to medical and health insurance coverage under the Harris & Harris
Group, Inc. Retiree Medical Benefit Plan as amended on May 3, 2007 and as
further amended from time to time, provided that no amendment shall reduce the
level of benefit to be provided thereunder. Any dispute as to whether the
Company has complied with its obligations under this paragraph 10 may be
referred to final and binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and the Company
agrees to reimburse the Executive or the Executive’s spouse, as the case maybe,
for reasonable attorney fees and expenses incurred by the Executive or the
Executive’ spouse in connection with such arbitration.
 
11.    Indemnification, Litigation.
 
(a)    Throughout the Period of Employment and thereafter, the Executive shall
continue to be entitled to indemnification from the Company pursuant to the
Indemnification Agreement, dated as of December 15, 1992 between the Company and
the Executive (the “Indemnification Agreement”), a copy of which is attached
hereto as Exhibit B.
 
(b)    In the event of any litigation or other proceeding between the Company
and the Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, the Company shall reimburse the Executive for
all costs and expenses relating to such litigation or other proceeding,
including reasonable attorneys’ fees and expenses, provided that such litigation
or proceeding results in any:
 
(1)    Settlement requiring the Company to make a payment to the Executive; or
 
(2)    Judgment, order, or award in favor of the Executive, regardless of
whether such judgment, order, or award is subsequently reversed on appeal or in
a collateral proceeding.
 
(c)    In no event shall the Executive be required to reimburse the Company for
any of the costs and expenses relating to such litigation or other proceeding
referred to in paragraph 11(b).
 
12.    Withholding Taxes. The Company may directly or indirectly withhold from
any payments made under this Agreement all federal, state, city, or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.
 
13.    Consolidation, Merger, or Sale of Assets: Change of Control.
 
(a)    Nothing in this Agreement shall preclude the Company from consolidating
or merging into or with, or transferring all or substantially all of its assets
to, another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger, or
transfer of assets and assumption, the term “Company” as used herein shall mean
such other corporation and this Agreement shall continue in full force and
effect.
 
- 10 -

--------------------------------------------------------------------------------


 
(b)    The provisions of the Severance Compensation Agreement, made effective as
of August 15, 1990, and amended as of August 2, 2007, by and between the Company
and the Executive, (the “Severance Compensation Agreement”), shall apply and
coordinate with this Agreement as provided therein.
 
14.    Effect of Prior Agreements. This Agreement between the Company and the
Executive, contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
employment agreement (including the “Prior Agreement”) between the Company or
any predecessor of the Company and the Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided and not expressly provided in this
Agreement, and this Agreement shall also not be superseded by, but shall operate
in tandem with, the Indemnification Agreement, the Severance Compensation
Agreement, the SERP, and the Harris & Harris Group, Inc. 2006 Equity Incentive
Plan and awards issued thereunder.
 
15.    Notices. All, notice, requests, demands, and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if hand delivered or mailed, postage prepaid by same day or
overnight mail as follows:
 
(1)
To the Company:
Harris & Harris Group, Inc.
   
111 West 57th Street, Suite 1100
   
New York, NY 10019
   
Attn.: Secretary
     
(2)
To the Executive:
Charles E. Harris
   
322 East 57th Street, #18A
   
New York, NY 10022



or to such other address as either party shall have previously specified in
writing to the other.
 
16.    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect. But nothing in this paragraph 16 shall preclude the
executors, administrators, or other legal representatives of the Executive from
assigning any rights hereunder to the person or persons entitled thereto.
 
17.    Binding Agreement. This Agreement shall benefit and bind (a) the
Executive, his heirs, beneficiaries, and personal representatives, and (b) the
Company and its successors and assigns.
 
18.    Severability. If any provision of this Agreement shall be held or deemed
to be invalid, inoperative or unenforceable in any jurisdiction or
jurisdictions, because of conflicts with any constitution, statute, rule or
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision in question unenforceable in any other
jurisdiction or in any other case of circumstance or of rendering any other
provisions herein contained unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule or public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative, or
unenforceable provision had never been contained herein and such provision
reformed so that it would be enforceable to the maximum extent permitted in such
jurisdiction or in such case.
 
- 11 -

--------------------------------------------------------------------------------


 
19.    Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No terms or
condition of the Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement
except by written instrument signed by the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
20.    Headings of No Effect. The paragraph headings contained in this Agreement
are included solely for convenience of reference and shall not in any way affect
the meaning or interpretation of any of the provisions of this Agreement.
 
21.    Governing Law. The laws of New York shall govern the validity,
construction, and interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officers, and the Executive
has signed and delivered this Agreement, on the date set forth above.

        HARRIS & HARRIS GROUP, INC.  
   
   
    BY:   /s/ Douglas W. Jamison  

--------------------------------------------------------------------------------

Douglas W. Jamison, President

       
   
   
    BY:   /s/ Charles E. Harris  

--------------------------------------------------------------------------------

Charles E. Harris

 
- 12 -

--------------------------------------------------------------------------------

